Dissenting Opinion by
Mr. Justice Cohen:
Pennsylvania Rule of Civil Procedure §2152 requires that “An action prosecuted by an association shall be prosecuted in the name of a member or members thereof as trustees ad litem for such association.” (Emphasis supplied) Therefore, the right of persons to sue on *61behalf of an unincorporated association is established by the fact that the complaint described them as trustees ad litem. While I would not require that proof be plead establishing the fact that they are trustees of the unincorporated association, I would, however, require that an allegation be made to the effect that they are in fact trustees of the association. This was not done in the instant complaint.
I, therefore, would reverse and remand for amendment of the complaint, and if a proper allegation could not be made I would then dismiss the complaint.
The majority have not discussed, nor have the parties argued, the right of members of an unincorporated association to bring a secondary or derivative action when the majority of the members are opposed. This appears to be in reality the nature of the present action even though it is brought in its present context as a direct action by the association.